UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

    LORI E. TERRELL,
                Plaintiff,
           v.                                         Civil Action No. 20-0496 (CKK)
    MR. COOPER GROUP, INC., et al.,
                Defendants.


                                         Memorandum Opinion
                                           (August 12, 2020)

          Plaintiff Lori E. Terrell (“Plaintiff”), proceeding pro se, has filed a civil action against “Mr.

Cooper Group, Inc.” (“Defendant”). 1 Defendant has moved to dismiss this action on multiple

grounds (the “Motion to Dismiss”). Plaintiff, in turn, has moved to remand the case to the Superior

Court of the District of Columbia (the “Motion to Remand”). Both motions are ripe and now

pending before the Court. Upon consideration of the pleadings, the relevant legal authorities, and

the record as a whole, 2 the Court DENIES Plaintiff’s Motion to Remand and GRANTS

Defendant’s Motion to Dismiss.

                                              I.    Background

          Plaintiff filed her initial complaint in this action on December 30, 2019, in the Superior

Court for the District of Columbia. See Not. of Removal, Ex. A. On January 21, 2020, Plaintiff


1
 There is ambiguity regarding the identity of the named defendant in this case. See Def.’s Mot. at 1, n.1.
Such ambiguity relates to the Court’s assessment of the Amended Complaint under Fed. R. Civ. P. 8(a).
See disc. infra, at Section II.B.
2
    This Memorandum Opinion focuses on the following briefing submitted by the parties:
      • Not. of Removal, ECF No. 1;
      • Pl.’s Am. Compl. for Fraud, Restraint of Trade, Injunctive, Equitable and Other Relief, ECF No.
          1-1, Ex. A (“Am. Compl.”);
      • Def.’s Mot. to Dismiss, ECF No. 5 (“Def.’s Mot.”);
      • Pl.’s Mot. to Remand, ECF No. 9 (“Mot. to Remand”);
      • Def.’s Opp’n to Pl.’s Mot. to Remand, ECF No. 10; and
      • Pl.’s Opp’n to Def.’s Mot. to Dismiss, ECF No. 11.

                                                     1
moved to amend her complaint and filed the Amended Complaint therewith. See id. Defendant

was not properly served, but became aware of the Amended Complaint on January 21, 2020, when

Plaintiff filed her motion to amend. See id. ¶¶ 3–4. Defendant subsequently removed the Amended

Complaint to this Court on February 20, 2020.

        The Amended Complaint is not a model of clarity. But from what the Court can discern

this action is born of a dispute over a residential property located at 607 Ava Circle, N.E.,

Washington, D.C. 20017-2036 (the “Property”). Am. Compl. ¶ 8. Plaintiff appears to lament

certain adverse actions suffered in connection to the Property, such as an alleged forcible removal

around the 2012–2013 time period, see id. ¶¶ 6, 27, and the refusal to sell the Property for a

purchase price of $437,000, id. ¶ 21. These allegations ostensibly relate to a line of prior

proceedings, including a foreclosure action involving the Property. See Def.’s Mot. at 2 (citing

Nationstar Mortgage LLC v. Terrell, 2016 CA 002420 R(RP)); see also id., Ex. C.

        In the Amended Complaint, Plaintiff asserts nine separate claims, including a statutory

claim under the Fair Debt Collection Practices Act (“FDCPA”). See Am. Compl. ¶¶ 293–318. For

relief, Plaintiff seeks an order restraining Defendant from “all conduct asserting any interest in

[the] Property.” Id. ¶ 323. Plaintiff also seeks at least $1 billion dollars in damages. Id. ¶¶ 332–

37.

                               II.    Legal Standard & Discussion

        Pending before the Court are two separate motions: (1) Plaintiff’s Motion to Remand and

(2) Defendant’s Motion to Dismiss. The Court will address each in turn.

      A. Motion to Remand

        On March 17, 2020, Plaintiff moved to remand this action to the Superior Court of the

District of Columbia. See generally Mot. to Remand. The Court understands Plaintiff’s motion



                                                 2
to challenge (1) Defendant’s compliance with the procedures set forth in the federal removal statute

and (2) the underlying basis of this Court’s subject-matter jurisdiction. See id. at 7–9. Because

Plaintiff’s motion raises a threshold question of jurisdiction, the Court must address it before

considering the merits of Plaintiff’s case. See Moms Against Mercury v. Food & Drug Admin.,

483 F.3d 824, 826 (D.C. Cir. 2007).

       1. Procedural Compliance

       As an initial matter, the Court finds that Defendant complied with the procedural

requirements set forth in 28 U.S.C. § 1446. In accordance with § 1446(a), Defendant properly

removed this action from the D.C. Superior Court to the district within which the action was

pending, i.e., the United States District Court for the District of Columbia. See id. Moreover,

Defendant filed “all process, pleadings, and orders served upon” it, along with its initial notice of

removal. See id.; see also Not. Removal, Ex. A. Additionally, pursuant to § 1446(d), Defendant

filed a copy of the notice of removal with the clerk of the D.C. Superior Court and served the

removal papers upon Plaintiff via first class mail. See Not. Removal, Ex. B.

       The Court also finds that Defendant’s removal was timely. Section 1446(b)(1) requires

that “[t]he notice of removal of a civil action or proceeding shall be filed within 30 days after the

receipt by the defendant, through service or otherwise” of the pleadings at issue. See Odutola v.

Branch Banking & Tr. Co., 321 F. Supp. 3d 67, 72 (D.D.C. 2018). Defendant asserts that it has

not been properly served and that it first became aware of this action on January 21, 2020. See

Not. of Removal ¶ 3. Plaintiff’s Motion to Remand is vague on this point, but it appears to

corroborate that Defendant, in fact, did learn of this action on January 21, 2020. See Mot. to

Remand at 11. Consequently, without proof of service in the record to suggest otherwise, the

Court concludes that Defendant first “otherwise received” the pleadings on January 21, 2020. See



                                                 3
Odutola, 321 F. Supp. 3d at 72. Accordingly, Defendant’s removal on February 20, 2020, was

timely under the 30-day period set forth in § 1446(b)(1). See generally Not. of Removal. In light

of the foregoing, the Court concludes that Defendant properly complied with the procedural

requirements under the federal removal statute.

       2. Subject-Matter Jurisdiction

       Plaintiff’s Motion to Remand also appears to challenge the basis of this Court’s subject-

matter jurisdiction. The Court finds, however, that subject-matter jurisdiction is proper in this

action. See 28 U.S.C. § 1441. First, the Amended Complaint asserts a claim under the FDCPA,

see Am. Compl. ¶¶ 316–18, and it is clear that claims arising under the FDCPA, a federal statute,

“are matters over which this Court has subject matter jurisdiction.” Hardy v. N. Leasing Sys., Inc.,

953 F. Supp. 2d 150, 156 (D.D.C. 2013); see also 28 U.S.C. § 1331.

       Furthermore, the Court also possesses diversity jurisdiction over this action. See 28 U.S.C.

§ 1332(a). Indeed, there is complete diversity between the parties, as Plaintiff is a resident of the

District of Columbia and Defendant is a resident of Texas and Delaware. See Am. Compl. ¶¶ 103,

136; Not. of Removal ¶¶ 16–17. And, considering Plaintiff’s request for over $1 billion in

damages, the amount-in-controversy requirement is satisfied here. See Bronner on Behalf of Am.

Studies Ass’n v. Duggan, 962 F.3d 596, 602 (D.C. Cir. 2020). As such, the Court concludes that

subject-matter jurisdiction is proper.

   B. Motion to Dismiss

       Having concluded that removal in this case was proper, the Court turns to Defendant’s

Motion to Dismiss the Amended Complaint. Defendant’s motion presents several grounds for

dismissal, including arguments that Plaintiff’s claims are time-barred and precluded by prior

proceedings. See Def.’s Mot. at 7–9. The Court need not address these positions at this time,



                                                  4
however, because it agrees with Defendant that the Amended Complaint fails to satisfy the

threshold notice-pleading requirements of Federal Rule of Civil Procedure 8.

          Federal Rule of Civil Procedure 8(a) requires that a complaint “contain . . . a short and

plain statement of the claim[s] showing that the pleader is entitled to relief.” Fed. R. Civ. P.

8(a)(2). Rule 8(d)(1) further dictates that each allegation within a complaint “must be simple,

concise, and direct.” Fed. R. Civ. P. 8(d)(1). These mandates within Rule 8 ensure that defendants

receive fair notice of the claims raised against them. See Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555 (2007). “[A] complaint that is excessively long, rambling, disjointed, incoherent, or full

of irrelevant and confusing material does not meet the Rule’s liberal pleading requirement.” T.M.

v. D.C., 961 F. Supp. 2d 169, 174 (D.D.C. 2013). “[I]f a complaint fails to comport with the

standards of Rule 8, the court may dismiss the pleading or the action.” Jiggetts v. D.C., 319 F.R.D.

408, 413 (D.D.C. 2017), aff’d sub nom. Cooper v. D.C., No. 17-7021, 2017 WL 5664737 (D.C.

Cir. Nov. 1, 2017); see also Ciralsky v. C.I.A., 355 F.3d 661, 669 (D.C. Cir. 2004). And while

courts must remain mindful of a party’s pro se status, pro se litigants are still subject to the Rule

8 requirements. See Jarrell v. Tisch, 656 F. Supp. 237, 239 (D.D.C. 1987); Jiggetts, 319 F.R.D.

at 413.

          Here, the Amended Complaint does not satisfy the strictures of Rule 8. First, the Amended

Complaint is 90 pages in length and comprises 339 individual paragraphs. The prolixity of this

pleading alone belies the conclusion that Plaintiff has offered a “short and plain” statement of her

claims for relief. See Fed. R. Civ. P. 8(a)(2). More fundamentally, the allegations and claims

themselves are difficult to comprehend. For example, in “Claim One” of the Amended Complaint,

Plaintiff asserts a cause of action entitled: “Concealment and Abscondment and/or, and Including,

but not limited to, Through Forcible Violent Abuse of Process, Obstruction, Spoliation,



                                                  5
Impermissible Deprivations of Rights Requisite to Ascertainment of Concealment and

Abscondment.” And to support this claim, Plaintiff alleges, in part:

       “Defendant, and seemingly others, as Plaintiff diligently, including through strenuously
       previous and simultaneous Court request for Injunctive Relief, Entitledly, seeks to
       determine, individually and/or jointly, severally, officially, individually, collusively,
       conspiratorially, personally organizationally, corporately, and/or through (former
       employees, agents, assigns, contractors, instrumentalities and/or third parties, by unlawful,
       tortious and/or otherwise unlawful actions and/or omissions, including, but not limited to,
       extraordinarily sophisticated and/or oppressive means, including by and effecting
       furtherance, force, violence, concealment, abscondment, or other furtiveness, willfully and
       tortuously to withhold, including through variously process and otherwise
       (governmentally) abusive means, inclusion coercion, critical and generate and distribute
       knowingly fraudulent and false information fraudulently and impermissibly and
       improperly in such manner, Defendant-abusively, commensurate with fraud-facilitation or
       non-customary, bad faith and ‘breach of duty’ fraud exposure, as this Plaintiff experiences
       and as Herein provided . . . ”

Am. Compl. ¶ 294.

       Such diffusive and ambiguous allegations permeate the Amended Complaint, making it

difficult to determine what specific injury Plaintiff asserts and what role Defendant played in its

occurrence. Absent a plain and comprehensible exposition of this essential information, the

Amended Complaint fails to provide Defendant with the notice required under Rule 8. Relatedly,

the opaque allegations in the Amended Complaint make it difficult for the Court to consider

Defendant’s res judicata and statute of limitations arguments.         This infirmity alone merits

dismissal. See Jiggetts, 319 F.R.D. at 420 (dismissing pro se complaint for failure to comply with

Rule 8).

                                        III.   Conclusion

       For the reasons above, the Court DENIES Plaintiff’s Motion to Remand and GRANTS

Defendant’s Motion to Dismiss. The Court dismisses the Amended Complaint WITHOUT

PREJUDICE and grants Plaintiff leave to amend her pleading, to the extent possible, in

accordance with the requirements of Rule 8, as explained in this Memorandum Opinion. Plaintiff

                                                6
shall file any amended pleading with this Court on or before SEPTEMBER 11, 2020. If Plaintiff

does not file any amended pleading with the Court on or before SEPTEMBER 11, 2020, the Court

will dismiss this action with prejudice.   In response to Plaintiff’s amended pleading, if any,

Defendant may re-file its current Motion to Dismiss or request leave of the Court to file a new

motion addressing any novel issues that arise.       An appropriate Order accompanies this

Memorandum Opinion.




                                                          /s/
                                                   COLLEEN KOLLAR-KOTELLY
                                                   United States District Judge




                                              7